Citation Nr: 0943355	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a 
September 2009 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hepatitis C was 
acquired in military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In general, for service connection to be granted for 
hepatitis C, the evidence must show that hepatitis C 
infection, risk factor(s), or symptoms were incurred in or 
aggravated by service.  The evidence must further show by 
competent medical evidence that there is a relationship 
between the claimed in-service injury and the veteran's 
hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA training letter TL 01-
02 April 17, 2001.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In order to substantiate a claim for direct service 
connection for a disorder, three criteria must be satisfied.  
First, there must be competent evidence of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Third, there must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the first criterion is clearly satisfied.  
SmithKline Beecham laboratory studies dated in 1997 were 
positive for hepatitis C.  Additional private medical records 
have since confirmed this diagnosis.  

The second criterion is also satisfied.  Service treatment 
records reflect that the Veteran was evaluated on numerous 
occasions for sexually transmitted diseases, and was 
diagnosed with gonorrhea and for a micro plasma-type 
infection.  There are no indications in the record that he 
has engaged in any other high risk behavior either in service 
or after his separation from service.  

The third criterion has also been satisfied.  Pursuant to a 
February 2008 Board remand, the Veteran was afforded a VA 
medical examination in July 2009.  The examiner was requested 
to indicate, "whether it is at least as likely as not that 
the Veteran's hepatitis C is causally related to service or 
any incident of service.  In reaching an opinion, the 
examiner should discuss all pertinent risk factors when 
giving an opinion about the relationship of hepatitis C to 
service."  Following his review of the record and 
examination of the Veteran, the examiner opined that it was 
more likely than not that if the Veteran developed hepatitis 
C in active service, the method of transmission was through 
sexual encounter as there was evidence of multiple episodes 
of being checked for sexually transmitted diseases.  The 
examiner further noted that the Veteran had never received 
any blood transfusions, and had denied homosexual activity or 
drug abuse.

A review of the claims file provides no other basis for the 
development of hepatitis C either in service or after 
service.  

As the three criteria necessary to establish direct service 
connection have been satisfied, the Board finds that, 
resolving reasonable doubt in the Veteran's favor, service 
connection for hepatitis C is warranted.


ORDER

Entitlement to service connection for hepatitis C is allowed.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


